—• Appeal from judgment, Supreme Court, New York County (Preminger, J., on sentencing; Leff, J., on suppression motion), rendered September 18, 1979 sentencing defendant, on his plea of guilty, to the crime of criminal possession of stolen property, in the second degree, is held in abeyance, pending a hearing as to whether the statements made by defendant shall be suppressed, and such a hearing is directed. The trial court denied defendant’s motion for a hearing to suppress the statements. As the District Attorney concedes, under CPL 710.60 (subd 3, par [b]), the insufficiency of the sworn allegations of fact do not justify denial of a hearing as to the suppression of these statements upon the ground specified in CPL 710.20 (subd 3). The latter section clearly applies to the oral statements the defendant is alleged to have made to the police officer. That section relates to suppression of statements by defendant involuntarily made “to a public servant engaged in law enforcement activity or to a person then acting under his direction or in *809cooperation with him”. (CPL 710.20, subd 3.) As to the written statement to the store detective, the record is not sufficient to enable us to determine whether the store detective is “a public servant engaged in law enforcement activity” or “a person then acting under his direction or in cooperation with him”. Accordingly, the hearing we direct will have to consider this question too, deciding whether the defendant is entitled to pretrial suppression of the statement to the store detective (cf. People v Mirenda, 23 NY2d 439, 448-449). The District Attorney argues that the conceded error in denying a hearing as to the statements to the police officer is harmless error. In the light of People v Grant (45 NY2d 366), we cannot agree, particularly if both the statements to the police officer and to the store detective are required to be suppressed. Concur — Carro, J. P., Lupiano, Fein and Milonas, JJ.